Bell, J.
It is contended, on the part of the appellant, that Mrs. Jones cannot be heard to assert her claim, as the heir of her deceased husband, because she was an alien at the time of his death, and has remained such ever since. This position is only noticed, for the purpose of stating that the testimony shows, that Samuel Jones died in the county of Nacogdoches, on the 5th day of July, 1837. The annexation of Texas to the Federal Union, was consummated on the 16th of February, 1846. Nine years had not elapsed, from the death of Samuel Jones until the consummation of annexation, and it is the established law, that if the alien heir became a citizen within nine years after the death of the ancestor, the estate was saved to such heir, and the provisions of the constitution and laws of the Republic of Texas, on the subject of the disabilities of aliens, had no further application to the claim of such heir to the estate of the ancestor. (Cryer v. Andrews, 11 Texas Rep. 170.)
We are of opinion, that the grant of letters of administration upon the estate of Samuel Jones, by the County Court of Anderson county, in the year 1852, was, under the circumstances of this case, without authority of law. It was shown, that administration had been granted upon his estate, in the county of Nacogdoches, where he last resided, and where he died. The grant of letters of administration in Nacogdoches county, was propel’, that being the county of his last residence. (Burdett v. Silsbee’s Administrator, 15 Id. 604.) The administration of the estate having been opened in Nacogdoches county, in the year 1838, the presumption of law would be, in 1852, that the estate had been fully administered, unless the contrary were shown to be the fact. But in this case, the court below was relieved from the necessity of indulging in any presumption; for the exhibit of the administrator in Anderson county, showed that there were no claims against the, estate, except the claim of the estate of Browning, for one-third of the land in that county, and that there were no debts due to the estate. It was *495not necessary to have administration upon the estate of Jones, in order to enforce the claim of Browning’s estate to the one-third of the 640 acres of land; that claim could properly be enforced by a suit in the District Court, against the heirs of Jones, whether they were known or unknown. This court has so frequently decided, that after a great lapse of time, it will be presumed either that no debts ever existed against an estate, or that they have been paid, that we deem it unnecessary to refer particularly to the cases in which this doctrine is asserted. In this case, fifteen years elapsed from the death of Samuel Jones, before the grant of administration, upon his estate in Anderson county. We conclude that the grant of administration, after so long a time, and where no necessity is shown to have existed for administration, was a nullity, and that the sale of the land, by the administrator, in Anderson county, conveyed no title to the purchaser.
The appellee does not complain of the charge of the court in any respect, nor of the decree allowing the appellant to be compensated for his improvements. We do not think that the court below erred in the charge given, nor in refusing the charge asked. The evidence sustains the verdict, the judgment is in proper form, and will be affirmed.
Judgment affirmed.